JS-CAND 44(Rev. 06/17}                                                                ~                         .~ T
                                    Case 5:19-cv-00332-SVK Document
                                                                Y   1-1 Filed 01/18/19 Page 1 of 1
The J3-CAND 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by lavr,
except as provided by local rules of court. This form, approved in its original form by the Judicial Conference of4he United States in September 1974, is required for the Clerk oP
Court to initiate the civil docket sheet.(SEG INS"lRUCTIONS ONNLXTPAGE OF THI,~FORhd)

                                                                                                                       ~~F~~~~~~'~
        rocs-Complainant Clifton Scott                                                                             Crossml~efendant Credit Consulting 5ervic~s
   (b~ Cowity of Residence of First Listed Plaintiff                                                                   County of Residence of First Listed Defendant
       (EXCEPTIN U.S. PLAINTlf%f CASES)                                                                                (!NUS'. PLAINTIFF CASES ONLY)
                                                                                                                       NOTE:       IN LAND CONDEMNATION CASES,USE THE LOCATION OF
                                                                                                                                   THE TRACT OF LAND INVOLVED.
   ~C~ Attorneys (Firnv Name, Address, and Telephone Number)                                                           Attorneys ([JKnown)
 Fred W. Schwinn, Consumer Law Center, Inc., 1435 Doll Circle,                                                     Nark E. Ellis, Lawrence K.Iglesias, Ellis Law Group,LLP
 Suite 104, San Jose, CA 95112-4610                                                                                1425 River Park Drive, quite 440, Sacramento, CA 95815
IIa        ~E~~1~ ~F'~~~~~~~~ (Place an'X"in One Box Only)                                        IIIo CI'I'IZEI~SIIII'OF 1'I~INCIPE~I.1'1'IES(P~o~e an 'X"in one eorforPlainr~
                                                                                                            (For Diversity Cases Only)                                        and One Boxfor Defendant)
                                                                                                                                                PTF        DEF                                       PTF DEF
   '1      U.S. Govenunent Plaintiff      +~;;3    Federal Question                                         Citizen ofThis State                  1          1      IncoiporaCed ar Principal Place    !  '.4
                                                   (U.S: Government Not a Parry)
                                                                                                                                                                    of Business In T}us State
                                                                                                            Citizen oftlnother Stete                2         2     Incorporated and Principal Place   5   3
      ..    U.S. Government Defendant ,_.`4         Diversity
                                                  (Indicate Citizenship ofParties in Item II!)                                                                      of Business In Another State
                                                                                                            Citizen or Subject ofa                  3         3     Foreign Nation                    (    6
                                                                                                            Foreign Comrtry

 ~~>         ~E~~~~~ ~~'~~~~~]' (Place an "X" in One Bor ~nlY)
                                                                                                                     (!P ill i . S'1 1'F..-' ~i ~..~~                                             fl ;l7il 1. ,I ;l t'It ;
    1101nsaranee                          I'b:lk~4)N /a[. 11.1 Lli31'          1'BS189(9i'~fdt, ii~1.9UId'Y            S U~ ug Kelated Se _ of             t"'? Appea128 USC p 1 ~1i....,       375 Fatse t,~aims Act
    120 Marine                          310 Airplane                                                                     PrUperty 21 US!;~3                ~t23 Withdrawa128USC                 376 Qui Tam(31 USC
                                                                            265 Personal Injury —Product
    t30 Miller Ac[                                                                Liability                         e9U Other                         '~        § 157                                 § 3729(a))
                                        CIS Airplane Product Liability                                             ,_..____
    f,40 Negotiable Instrument                                              ?67 Health Caref                                  Lfa~~Id                                                           400 State Reapportionment
                                        320 Assault, Libel &Slander
    k 50 Recovery of                                                              Phaimaceutieal Personal                                                                                       410 tUrtitrust
                                        330 Federal Employers'                                                      71U Fair Labor Standards Act           821 Copyrights
         Overpayment Of                                                           Injury Product Liability                                                                                      430 Banks and Banking
                                            Liability                                                               ?20 Labor/Management                   &30 Patent
         Veteran's Benefits                                                 368 Asbestos Personal Bijury                                                                                        450 Commerce
                                        340 Marine                                                                       Relations                         835 Patent—Abbreviated New
    [51 Medicare Act                                                              Product Liability
                                        345 Manna Product Liability                                                 740 Raihvay Labor Act                       Drug Applicarion                460 Deportation
    l52 Recovery of Defaulted                                               PEld~h(9I~A1, Pi~~➢PC~:kg'~'~
                                        X50 Motor Vehicle                                                           751 Family and Medical                 R4U Trademark                        470 Racketeer influenced
         Student Loans(Excludes                                             37(~ Oiber Fraud                                                                                                          Connpt Organizations
                                        355 Motor Vehicle Product                                                        Leave Act                                          fRlp~.---
         Veterans)                                                                                                                                           a;t;(i.;J.'. L
                                            Liability                       371 Troth in Lending                    790 Other Labor Litigation                                                  480 Conswner Credit
    t 53 Reeovery of                                                                                                                                       8G1 HIA(1395f~
                                        X60 Other Personal injury           380 Other Personal Property              791 Employee Retirement                                                    490 Cable/Sat TV
         Overpayment
                                                                                  Damage                                 Income Security Act               862 Black Lung(923)                  850 Securities/Commodities/
      of Veteran's Benefits             962 Personal Injury-Medical
                                             Malpractice                    385 Property Dazuage Product                                                   863 DIWC/DIW W (405(g))                    Exchange
    160 Stockholders' Suits                                                       Liability
                                                                                                           ._... _                                         864 SSID Title XVI                   '390 Other Statutory Actions
      90 Other Contract                                                                                              462 Naturalization
                                                                            l I$I :E:•. .1 P.- IIL If9Cd~                                                  8G~ RSI(405(g))                      S91 Agriculture( Acts
    195 Contract Product Liability                                                                                       Applicarion
                                        440 Other Civil Rights                                                                                                          i;.~_~~...--            393 Enviromnental Matters
                                                                                 1p~n&~l :Rti ~'C9~Pl;'              465 Other Immigration                  T.Cil .i
    196 Franchise
                                -_.__   441 Voting                           163 A1icn DeCainee                          Actions                                                                845 Freedom of Inforniation
                                                                                                                                                           37U Taxes(U.S. Ylainriffor
 _—.—__a1. I. 1't/:;l'~.l:l ,.,         442 Eti~ployinent                                                                                                                                             Act
                                                                              10 Motions to Vacate                                                              Defendant)
      210 Land Condenmation             -143 Housing(                             Sentence                                                                                                      896 Arbitrarion
                                                                                                                                                           2171 IRS—Third Party 26 USC
      ?20 Foreclosiue                        Aecoimuodations                S30 General                                                                         § 9609                          899 Adminishative Procedure
      330 Rent Lease & Bjeehnent        445 Amer. w/Disabilities—                                                                                                                                     Act/Review or Appeal of
                                                                            535 Death Penalty
                                             Employment                                                                                                                                               Agency Decision.
      =40 Torts to Land                                                                ~~~~e o r~.~a                                                                                            950 Constiturionality ofState
      7.45 Tort Product Liability       <146 Amer, wlDisabilities—Other
                                                                             540 Mazidamus &Other                                                                                                     Statutes
      ?90 All Other Real Property       d48 Education
                                                                             S50 Civil Rights
                                                                             5 55 Prison Condition
                                                                             i60 Civil Detainee—
                                                                                  Conditions of
                                                                                  Confinement

 ~>           ~~~s1~ (Place an "X" rn One Box Only)
   1       Original       ~; ?_ Removed from                        3     Remanded from                E.    Reinstated or         ! 5 Transferred from      `;6          Mtiltidishict           8 Multidistrict
           Proceeding            State Court                              Appellate Corot                    Reopened                  Another Dishict(spec)              Litigation-Transfer       Litigation-Direct File


 `7~s         ~,+~jJ~'~ ~~j       C'ite the U.S. Civil Statute under ~~,~hieh ~~ou are ~lin~ (no xntcete jr~r7cdicfinn~Zsf~etuCe~s rrrrler~r rliveec{h~)'

                                  F3riefde:,i~~~~~~~~~~ ~,fcause
                                    Cruss~~>i~aiii~~i~i~ dain~s atat~utory inj~~f~ies antics~ 1~ U.~.C_, ~ 1692e acid CaL C'iv. Cade ~ 1'7R8 ~t s~~l. ~u~isit~p ii~onl debt coltact7on la~i~~uit
 ~1II. I~EQZ1~+.~T~+ D Il`~` r C11BCK IF THIS IS A CLASS ACTI~10' ~                                         DEMr~I~J9)5 ~O 1,000,00                         C;H~CK YES only if demancicd in complainC
       ~~Njpj,~~e              UNDER RLILB 23> Red. R. Civ. P,                                                                                              .6IJR~' DEMAND:         3~ Yes        No

 ~II~.           ~,~~~~ c~S~(~~,                            NDGE                                                             DOCKET NUMBER
             ~~!~         (See instructions):

 IX. l~IVISI~l~Ai~ ASSIGI~T EN'T (Civil Local Mule 3~2}
 (Place as °•g~>' in one fox Onty) ~ F ~ICISC~/OAICI,AND                                                                                ~t~l~i J~S~+                       ~+ III+          -I~ICI~IIVI.E~'`'II,I,E


 IDAT'~ O1/1~/2019                                          ~~~~~`~~J             ~I+'r~a`I`I'9~             E~'OI+'         CO                  /s/ Lawr~nue3~.l~lcsias
